        Case 1:19-cv-00055-MMB Document 88    Filed 07/30/21   Page 1 of 44




       UNITED STATES COURT OF INTERNATIONAL TRADE
        BEFORE: HONORABLE M. MILLER BAKER, JUDGE


      HUNG VUONG CORPORATION, et
      al.

                             Plaintiffs,                 FINAL
                       v.

      UNITED STATES,
                                               Court No. 19-00055
                             Defendant,

                       and

      CATFISH FARMERS OF
      AMERICA, et al.

                       Defendant-
      Intervenors.


     PLAINTIFFS’ COMMENTS IN OPPOSITION TO REMAND

                                           Robert L. LaFrankie

                                           Crowell & Moring LLP
                                           1001 Pennsylvania Avenue, NW
                                           Washington, DC 20004
                                           Tel: (202) 624-2500
                                           Email: rlafrankie@crowell.com

                                           Counsel to Plaintiffs, Hung
                                           Vuong Corporation, et al.

Dated: May 21, 2021




DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88                   Filed 07/30/21      Page 2 of 44




                                 TABLE OF CONTENTS

                                                                                                 Page

INTRODUCTION ...................................................................................... 1
SUMMARY OF ARGUMENT ................................................................... 1
STANDARD OF REVIEW......................................................................... 3
BACKGROUND ........................................................................................ 4
        A.      The Court’s Remand Order and Findings .............................. 4
        B.      Commerce’s Final Remand ..................................................... 6
        C.      HVG Comments and Resubmitted Databases ....................... 9
ARGUMENT ........................................................................................... 11
I.      COMMERCE’S DECISION TO IMPOSE TOTAL AFA IS
        UNSUPPORTED BY SUBSTANTIAL EVIDENCE AND
        CONTRARY TO LAW .................................................................... 11
        A.      Legal Standard – Commerce Must Demonstrate with
                Substantial Evidence that Partial AFA is not
                Appropriate under the Circumstances ................................. 12
        B.      Commerce’s Decision to apply Total AFA is
                Unsupported by Substantial Evidence ................................. 13
                1.     Substantial evidence does not support Commerce’s
                       decision to apply total AFA based on Missing
                       Source Documents and Defective CONNUM
                       Specific Reporting. ....................................................... 15
                2.     Substantial Evidence does not support
                       Commerce’s decision to use total AFA based on
                       Customer Relationships and Labor FOPs ................... 19
                3.     Commerce Failed to Consider all Contrary Record
                       Evidence. ...................................................................... 22
                4.     Conclusion .................................................................... 28
II.     COMMERCE SHOULD NOT APPLY A TOTAL AFA RATE
        OF $3.87 PER KG AND IT HAS OTHERWISE FAILED TO
        ADEQUATELY EXPLAIN OR JUSTIFY ITS DECISION ........... 29
                                                   i


DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88                 Filed 07/30/21     Page 3 of 44




III.    CONCLUSION ............................................................................... 35




                                                 ii


DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88                   Filed 07/30/21      Page 4 of 44




                              TABLE OF AUTHORITIES

                                                                                            Page(s)

Cases

Ausimont USA, Inc. v. United States,
  19 CIT 151, 882 F. Supp. 1087 (1995) .................................................. 3

BMW of North America LLC . United States, 926 F.3d 1291
  (Fed. Cir. 2019) ................................................................................... 30

BMW of North America LLC v. United States,
  926 F.3d 1291 (Fed. Cir. 2019) ........................................................... 33

Changzhou Wujin Fine Chem. Factory Co. v. United States,
  701 F.3d 1367 (Fed. Cir. 2012) ............................................................. 4

Chevron U.S.A. Inc. v. Natural Res. Def. Council,
  467 U.S. 837 (1984) ............................................................................... 3

Consol. Edison Co. v. NLRB,
  305 U.S. 197 (1938) ............................................................................... 3

FDA v. Brown & Williamson Tobacco Corp.,
  529 U.S. 120 (2000) ............................................................................... 4

Gerald Metals, Inc. v. United States,
  132 F.3d 716 (Fed. Cir. 1997) ....................................................... 22, 23

Hyundai Steel Co. v. United States,
  319 F. Supp. 3d 1327 (Ct. Int’l Trade 2018) ....................................... 30

POSCO v. United States,
  296 F. Supp. 3d 1320 (CIT 2018) .................................................. 30, 31

Shandong Rongxin Imp. & Exp. Co., Ltd. v. United States,
  203 F. Supp. 3d 1327 (Ct. Int’l Trade 2017) ....................................... 26

Xinjiamei Furniture (Zhangzhou) Co. v. United States,
  968 F. Supp. 2d 1255 (Ct. Int’l Trade 2014) ......................................... 3

                                                   iii


DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88                   Filed 07/30/21      Page 5 of 44




Statutes

19 U.S.C.
   § 1516a(b)(1)(B)(i) ................................................................................. 3
   § 1677e(d)(2) .................................................................................. 30, 34

Other Authorities

AD NME Methodologies in NME Economies: Valuing Labor,
  76 Fed. Reg. 36092 (June 21, 2011).................................................... 20




                                                   iv


DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88    Filed 07/30/21   Page 6 of 44




                                GLOSSARY

  Abbreviation                                Term

 Advance Draft        HVG Comments in Advance of Draft Remand (Feb.
 Remand               25, 2021) (Rejected)
 Comments

 AFA                  Adverse Facts Available

 Commerce             United States Department of Commerce

 CONNUM               Control Number

 CONNUM               Rejection of New Factual Information in Pre-Draft
 Rejection Letter     Remand Comments (Feb. 26, 2021)

 Draft Remand         Draft Results of Redetermination Pursuant to Court
                      Remand (March 16, 2021)

 Draft Remand         HVG Comments on Draft Remand (March 22, 2021)
 Comments

 Final Decision       Issues and Decision Memorandum for the Final
 Memo                 Results of the Fourteenth Administrative Review:
                      2016-2017, (April 19, 2019)

 Final Remand         Final Results of Redetermination Pursuant to Court
                      Remand (Apr. 1, 2021)

 FOP                  Factors of Production

 HVG or               Hung Vuong Group
 Plaintiffs

 HVG Rule 56.2        Memorandum in support of Plaintiffs’ Rule 56.2
 Brief                Motion for Judgment on the Agency Record (Nov. 6,
                      2019), ECF No. 38




                                       v


DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 7 of 44




                                GLOSSARY

  Abbreviation                               Term

 HVG                  Verification of the Sales and Factors of Production
 Verification         Response of Agifish and HVG (April 2, 2019)
 Report

 NME                  Non-market Economy

 RCD                  Remand Confidential Record Document

 RPD                  Remand Public Record Document




                                      vi


DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88      Filed 07/30/21   Page 8 of 44




                              INTRODUCTION

        On behalf of Hung Vuong Group (“HVG” or “Plaintiffs”), and

pursuant to this Court’s December 3, 2020 Opinion and Order, ECF No.

71, and the Court’s April 30, 2021 remand Scheduling Order, ECF No.

79, we submit Plaintiffs’ comments in opposition to the Final Results of

Redetermination Pursuant to Court Remand (Apr. 1, 2021) (“Final

Remand”), filed by the U.S. Department of Commerce (“Commerce”) on

April 2, 2021, ECF No. 75. Commerce filed the administrative record for

the Final Remand on April 16, 2021, ECF No. 77.1

                       SUMMARY OF ARGUMENT

          In its Final Remand, Commerce upheld its decision to apply total

AFA to HVG. Commerce also determined again to apply the highly

punitive AD rate of $3.87 per kg as the total AFA rate. Commerce has

failed to adequately explain its decision or to support it with substantial

evidence. Commerce now bases its findings of total AFA on even less

evidentiary support than its previous decision. Indeed, Commerce is no




1 References to the administrative record for the Final Remand are shown as “RCD”
(confidential) and “RPD” (public). References to the initial administrative record
submitted to the Court on July 11, 2020, ECF No. 25, are shown as “CD”
(confidential) and “PD” (public).

                                        1

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 9 of 44




longer relying on two of its justifications that were central to its

previous decision. This includes HVG’s byproduct calculations, which

Commerce claimed were “mathematically impossible”, thereby

undermining HVG’s entire FOP data. It also includes the failure of

HVG’s customers to respond to various questionnaires, which

Commerce claimed undermined HVG’s U.S. sales database. The

remaining deficiencies relied upon by Commerce do not support a

finding of total AFA. Nor has Commerce demonstrated this with

substantial evidence.

          Further, Commerce’s decision to select a total AFA rate of $3.87

is unreasonable and unsupported by substantial evidence. In selecting

this rate, Commerce failed to properly “evaluate” whether this rate is

appropriate. Commerce also failed to support this decision with

substantial evidence.

          We discuss this below. We first provide the standard of review

and a brief overview of the procedural background and issues

presented. We next provide our legal arguments demonstrating that

Commerce’s decision to apply total AFA to HVG is unlawful and

otherwise unsupported by substantial evidence.


                                      2

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 10 of 44




                        STANDARD OF REVIEW

        The Court will hold unlawful agency determinations that are

“unsupported by substantial evidence on the record, or otherwise not in

accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i); Ausimont USA, Inc.

v. United States, 19 CIT 151, 157, 882 F. Supp. 1087, 1092 (1995).

Substantial evidence means that there is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Consol. Edison Co. v. NLRB, 305

U.S. 197, 229 (1938). The Court also reviews Commerce’s remand

redeterminations for compliance with the Court’s remand order.

Xinjiamei Furniture (Zhangzhou) Co. v. United States, 968 F. Supp. 2d

1255, 1259 (Ct. Int’l Trade 2014) (quoting Nakornthai Mill Public Co. v.

United States, 587 F. Supp. 2d 1303, 1306 (Ct. Int’l Trade 2008).

        In judging the Department’s interpretation of a statute, the Court

does so under the framework established by Chevron U.S.A. Inc. v.

Natural Res. Def. Council, 467 U.S. 837, 842-43 (1984). Under Chevron,

the Court first asks whether Congress has directly spoken to the precise

question at issue. If Congress has done so, the inquiry ends; the Court

“must give effect to the unambiguously expressed intent of Congress.”


                                      3

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 11 of 44




FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132 (2000)

(quoting Chevron, 467 U.S. at 842-43). Commerce must act reasonably

and may not be arbitrary and capricious. See e.g., Changzhou Wujin

Fine Chem. Factory Co. v. United States, 701 F.3d 1367, 1374 (Fed. Cir.

2012) (“Commerce’s decision will be set aside if it is arbitrary and

capricious.”).

                             BACKGROUND

        A.      The Court’s Remand Order and Findings

        The Court vacated Commerce’s Final Results with regard to its

application of “total AFA.” See Hung Vuong Corp., et al. v. United

States, Court No. 19-00055, Slip Op. 20-174 (Ct. Int’l Trade Dec. 4,

2020), ECF No. 71 (“Slip Op.”) at 90. The Court ordered Commerce to

reconsider two specific aspects of its findings. First, the Court

determined that “Commerce could not lawfully rely upon the failure of

{HVG’s} customers to answer Commerce’s questionnaire as a basis to

apply facts otherwise available” because “Commerce gave no notice of

the deficiency.” See Slip Op. at 56. The Court instructed Commerce to

“reconsider its decision to apply facts otherwise available as to customer

relationships and determine whether it should apply partial facts


                                      4

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 12 of 44




available.” Id. at 57. This includes reconsideration of whether or not to

use “an adverse inference”, and to “thoroughly explain why it reaches

whatever decision it makes.” Id. at 61.

        Second, the Court determined that Commerce’s decision on the

“byproduct” issue was not supported by substantial evidence because

Commerce “did not address {HVG’s} explanation for the byproduct

weight gain.” See id. 84-85. The Court noted that Commerce “rejected

all the factors of production” based on the byproduct issue, even though

“there is nothing in the administrative record showing Commerce

considered (much less addressed)” HVG’s arguments on this point. See

id. at 86 (emphasis in original). The Court remanded for Commerce to

consider “whether to apply partial facts available instead of total facts

available” as to the FOP, and whether to instead disallow the byproduct

offset as HVG had suggested. See id. The Court instructed Commerce to

reconsider whether to use an “adverse inference” as to the FOPs, and to

“thoroughly explain its decision on this issue. Id. at 87.

        The two Commerce findings overturned by the Court were central

to Commerce’s decision to reject HVG’s data and to use total AFA. This




                                      5

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88      Filed 07/30/21   Page 13 of 44




includes Commerce’s rejection of HVG’s sales database2 and its

rejection of HVG’s FOP files. 3 The Court therefore vacated Commerce’s

Final Results with regard to its “application of total ‘AFA.’” See id. at

90. The Court instructed Commerce to “reconsider” these two specific

aspects of its ruling, and whether reconsideration of these two issues

“would allow for application of ‘partial AFA’” in its overall decision. See

id. The Court also instructed Commerce to “reconsider the rate” applied

to HVG as part of its overall reconsideration of total AFA. See id. at 91-

92.

        B.      Commerce’s Final Remand

        In its Final Remand decision, Commerce acknowledged that the

Court ordered it to “reconsider two aspects of its application of AFA,”

and to “consider whether application of total AFA (rather than partial

AFA)” might be appropriate in this case. See Final Remand at 1-2.


2 Issues and Decision Memorandum for the Final Results of the Fourteenth
Administrative Review: 2016-2017, (April 19, 2019) (“Final Decision Memo”) (PD
547) at 28-29, Appx1061-1062 (noting that Commerce “cannot use HVG’s Section C
questionnaire responses to determine an accurate and reliable dumping margin”
due in large part to HVG’s failure “to cooperate in responding to request for
information with respect to its relationship with its customers”).
3See Final Decision Memo (PD 547) at 35, Appx1068 (noting Commerce does “not
have a reliable Section D database with which to calculate an accurate margin for
HVG” due in large part to Commerce’s finding that “the foundation of {HVG’s}
reporting is based on a mathematical impossibility”).

                                         6

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 14 of 44




Commerce also noted that the Court was required “to vacate

Commerce’s application of ‘total AFA’ in view of these two findings and

ordered that, on remand, Commerce must reconsider whether partial

AFA is appropriate.” See id. at 8.

        In further summarizing the Court’s remand instructions,

Commerce noted that the Court reviewed each of the “four bases”

Commerce relied upon to support its total AFA finding, including: (1)

failure to maintain source documents; (2) reporting failures related to

customer relationships; (3) CONNUM reporting issues; and (4) FOP

reporting failures. See id. at 6. While noting that the Court upheld

Commerce’s decisions based on finding 1 (failure to maintain source

documents) and finding 3 (CONNUM reporting issues), Commerce

acknowledges that the Court remanded its total AFA findings for

reconsideration based on finding 2 (customer relationships) and finding

4 (FOP reporting failures). See id. at 6-8. Commerce also acknowledged

that the Court “vacate{d} Commerce’s application of ‘total AFA’ in view

of these two unsubstantiated findings and ordered that, on remand,

Commerce must reconsider whether partial AFA is appropriate.” See id.

at 8.


                                      7

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 15 of 44




        Commerce next noted that, in light of its deficiencies in analyzing

these two issues, the Court instructed Commerce to: (1) “reconsider

whether to apply partial facts available because it could not lawfully

apply facts otherwise available based on the failure of Hung Vuong’s

customers to answer Commerce’s questionnaires”; and (2) “thoroughly

address the by-product issue” and to “consider whether to apply partial

facts available instead of total AFA to HVG’s FOPs” for this reason. See

id at 7-8. Commerce also acknowledged that the Court required it “to

consider the extent to which its conclusion {on the byproduct issue}

affects its decision on the adverse inference as to HVG’s FOP reporting

more broadly.” See id at 8.

        Despite correctly framing the various remand issues, Commerce

did not actually comply with the Court’s specific instructions.

Commerce discusses the two issues remanded by the Court, and then

decides instead not to rely on those two findings to support its decision.

See id. at 18 (noting that Commerce is “no longer relying” on its prior

findings on the “by-product” reporting and HVG’s customer responses).

Commerce explains that it is now finding that total AFA is warranted

based on other “numerous deficiencies” in HVG’s responses, including


                                      8

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 16 of 44




the apparent deficiencies in: (1) HVG’s CONNUM reporting; (2)

discarded documents, see id. at 11-12; and (3) other purported deficient

labor rate calculations, see id. at 14-15. Commerce also determined

“that the application of a rate of $3.87 per kilogram (kg) to HVG is

appropriate.” See id. at 2.

        C.      HVG Comments and Resubmitted Databases

        On February 25, 2021, HVG submitted comments in advance of

Commerce’s issuance of the Draft Remand. See HVG Comments in

Advance of Draft Remand (Feb. 25, 2021) (Rejected) (“Advance Draft

Remand Comments”) (RCD 1-5; RPD 1), Appx1432-1451.

        In its Advance Draft Remand Comments, HVG urged Commerce

not to apply “total AFA” and to instead use “partial AFA” in its

upcoming remand results. See id. at 2-3. HVG resubmitted its Section C

Sales database with the CONNUMs corrected to remove any

“averaging” of its previously reported net weights, and to reflect the

“net weight” methodology consistent with Commerce’s comments during

the court proceedings. Id. at 3-4. HVG made clear in its letter it was not

providing any new information, but rather was only revising the




                                      9

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 17 of 44




CONNUMs in the Section C sales database consistent with Commerce’s

methodology and using existing record evidence. See id. at 4-5.

        On February 26, 2021, Commerce issued a letter (“CONNUM

Rejection Letter”) rejecting HVG’s proffered revised Section C database

in its entirety. Rejection of New Factual Information in Pre-Draft

Remand Comments (Feb. 26, 2021) (“CONNUM Rejection Letter”) (RPD

3), Appx1459-1460. In its CONNUM Rejection Letter, Commerce stated

that it was rejecting HVG’s revised Section C database as unsolicited

“new factual information.” See id. On March 1, 2021, HVG subsequently

resubmitted its Advance Draft Remand Comments without the revised

Section C database. HVG Resubmitted Comments in Advance of Draft

Remand (Feb. 25, 2021) (RPD 4), Appx1462-1469.

        On March 16, 2021, Commerce issued its Draft Results of

Redetermination Pursuant to Court Remand (March 16, 2021) (“Draft

Remand”) (RPD 5), Appx1092-1110. On March 22, 2021, HVG

submitted its comments on the Department’s Draft Remand. HVG

Comments on Draft Remand (March 22, 2021) (“Draft Remand

Comments”) (RPD 7), Appx1477-1494. In its Draft Remand Comments,

HVG again urged Commerce to apply “partial AFA” rather than “total


                                     10

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 18 of 44




AFA” in the Final Remand Results. See Draft Remand Comments at 6-

9, Appx1097-1100.

                               ARGUMENT

        In its Final Remand, Commerce has upheld its decision to apply

total AFA to HVG. Commerce also again determined to apply the highly

punitive AD rate of $3.87 per kg as the total AFA rate. In doing so,

Commerce abandoned its reliance on the two findings questioned by the

Court. Commerce sustained its use of total AFA and the $3.87 per kg

rate based on the other remaining reasons articulated in its initial

decision. But, Commerce failed to adequately explain its decision or to

support it with substantial evidence. Indeed, Commerce now bases its

findings of total AFA on even less evidentiary support than its previous

decision. Commerce’s decision to use total AFA again is therefore

unlawful and unsupported by substantial evidence. We discuss this

below.

I.      COMMERCE’S DECISION TO IMPOSE TOTAL AFA IS
        UNSUPPORTED BY SUBSTANTIAL EVIDENCE AND
        CONTRARY TO LAW

        Commerce has not adequately explained how its remaining

findings justify its decision to apply total AFA under the appropriate


                                     11

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 19 of 44




legal standard articulated by the Court. Indeed, the two findings it

discarded were central to its decision to use total AFA in the first place.

Nor has Commerce otherwise supported its decision with substantial

record evidence or otherwise considered contradictory evidence. We

discuss this below. We first discuss the proper legal standards. We next

discuss that Commerce has not met those standards nor supported its

decision with substantial evidence.

        A.      Legal Standard – Commerce Must Demonstrate with
                Substantial Evidence that Partial AFA is not
                Appropriate under the Circumstances

        The Court ordered that Commerce “thoroughly explain” its

findings concerning any decision to rely on total AFA rather than

partial AFA. See Slip. Op. at 59, 61, 87, and 90. The Court explained

that partial AFA “may be appropriate where deficiencies are limited to

particular portions of the administrative record such that Commerce

can use other portions of the respondent’s submissions.” See id. at 89

(citing Mukand, Ltd. v. United States, 767 F.3d 1300, 1307–8 (Fed. Cir.

2014)).

        The Court further noted that the “use of partial facts available is

not appropriate when the missing information is core to the


                                      12

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 20 of 44




antidumping analysis and leaves little room for the substitution of

partial facts available without undue difficulty.” Id. (citing Mukand,

767 F.3d at 1308). In such a situation, the Court noted that Commerce

may need to resort to total AFA because “none of the reported data is

reliable or usable.” Id. at 90 (citing Zhejiang Dunan Hetian Metal Co. v.

United States, 652 F.3d 1333, 1348 (Fed. Cir. 2011)) (emphasis added).

        Commerce has not met these standards. Nor has Commerce

otherwise supported its decision with substantial evidence. Commerce’s

actions do not satisfy the threshold required by the Court, particularly

now that Commerce is no longer even relying on two of most critical

prior findings. We discuss this below.

        B.      Commerce’s Decision to apply Total AFA is
                Unsupported by Substantial Evidence

        Rather than truly reconsider and “thoroughly” explain or address

its prior findings on the two issues questioned by the Court (and their

impact on Commerce’s use of total AFA rather than partial AFA),

Commerce has instead disregarded its reliance on the two findings

questioned by the Court. See Final Remand at 18. Commerce appears to

have side-stepped these issues to avoid “thoroughly” explaining the



                                     13

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 21 of 44




impact these issues had on its decision to apply total AFA. But in doing

so, Commerce has actually further undermined its decision.

        Commerce now justifies its use of total AFA based largely on its

two other broad findings, namely “HVG’s failure to maintain/retain

source documents and failure to report accurately and completely its

sales and FOP data on a CONNUM-specific basis.” See Final Remand

at 11. Commerce also relies (to a lesser extent) on certain other

subsidiary findings, including discrepancies about HVG’s customer

relationships, and misreported labor FOPs. See id. at 14-16. Commerce

concludes that all of these other remaining “deficiencies substantially

undermine both the sales and cost databases relied on for Commerce’s

margin analysis and render them unusable.” Id. at 11.

        According to Commerce, this includes HVG’s failure to provide

important source documents such as “production orders” (thus

undermining the net weight CONNUMS for the FOPs) and “fish feed”

documents (thus undermining fish feed FOPs). See id. at 11-12. On the

sales side, Commerce similarly claims that the missing production

orders and purchase orders undermined the CONNUM net weights, and

missing e-mails and sales correspondence prevented verification of the


                                     14

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 22 of 44




terms of sale and customer involvement. Id. at 12. Commerce reiterates

that HVG failed to report the net weight CONNUM characteristic in the

form and manner requested, further undermining the two databases.

See id. at 12-13.

        These remaining deficiencies now form the crux of Commerce’s

decision to reject HVG’s sales and FOP databases as “unreliable”,

thereby triggering application of total AFA. See id. at 13-14. Indeed,

Commerce concluded that without reliable FOP and sales databases

“Commerce cannot calculate an accurate dumping margin” and it is

therefore “impossible to determine {HVG’s} final dumping margin using

partial AFA.” Id. at 13-14. As discussed below, Commerce’s claims are

belied by the record.

                1.    Substantial evidence does not support Commerce’s
                      decision to apply total AFA based on Missing Source
                      Documents and Defective CONNUM Specific Reporting.

        Substantial evidence does not support Commerce’s conclusion that

these remaining factors alone so undermine HVG’s sales and cost

databases as to render them completely “unusable”, thus justifying the

use of total AFA (rather than partial AFA).




                                      15

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 23 of 44




        Rather than review and weigh the evidence, Commerce instead

cites the Court’s findings that “substantial evidence ‘permitted

Commerce to find the databases unreliable’” for these reasons and that

substantial evidence also supported Commerce’s findings that HVG’s

FOP data “could not properly be tied to the finished products.” Id. at 12

(citing Slip Op. at 70-71). Commerce suggests that the Court sustained

Commerce’s conclusion that HVG’s databases were “unusable for

purposes of calculating an accurate dumping margin.” Id. (citing Slip

Op. at 77.)

        But, Commerce overplays its hand in relying on the Court’s

decision on these points. The portions of the Court’s opinion cited by

Commerce actually relate to the Court’s findings on the application of

“facts available” generally, and with an “adverse inference” generally.

See Slip Op. at 71-77. While those passages cited by Commerce may

justify Commerce’s use of “facts available” generally (because

information was missing) and even an “adverse inference” (because

Commerce determined that HVG failed to cooperate to the best of its

ability), those passages do not on their own sanction the use of “total

AFA” as opposed to “partial AFA”. See id.


                                     16

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 24 of 44




        Indeed, that question is precisely the point of the remand – which

is whether it was appropriate for Commerce to resort to “total AFA”

rather than “partial AFA”, in light of the deficiencies pointed out by the

Court on two of Commerce’s findings. See id. at 87-90. But Commerce

fails to demonstrate that total AFA is appropriate based on the

remaining deficiencies.

        The Court noted that total AFA is more properly reserved for

situations where “none of the reported data is reliable or usable …”

such that total AFA is warranted. See id. at 90, (citing Zhejiang Dunan

Hetian Metal Co. v. United States, 652 F.3d 1333, 1348 (Fed. Cir. 2011))

(emphasis added).

        Commerce has not demonstrated with substantial evidence that

“none” of the data is usable such that it would face “undue difficulty” in

plugging whatever gaps exist in HVG’s records, as the Court notes is

one of the tests allowing the use of total rather than partial AFA. See

id. at 89-90 (citing Mukand, Ltd. v. United States, 767 F.3d 1300, 1308

(Fed. Cir. 2014). This is particularly true now that Commerce is relying

on less evidentiary support for its findings in the Final Remand than it

relied upon in its Final Results.


                                     17

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 25 of 44




        Importantly, Commerce is no longer relying on the “byproduct”

discrepancies as part of its analysis. See Final Remand at 18.

Commerce had claimed this issue created a “mathematical

impossibility” in HVG’s data, thereby undermining the very

“foundation” of HVG’s reporting. See Final Decision Memo (PD 547) at

35, Appx1068. But this is no longer a concern as Commerce is no longer

relying on this issue.

        Nevertheless, Commerce states that it is still “impossible” to

calculate dumping margins using partial AFA. See Final Remand at 13-

14. But this is not true. Indeed, as noted above in the background

section of this brief (and as will be discussed below), HVG provided to

Commerce prior to the remand a complete revised Section C database

resolving the CONNUM net weight issues, which was the single biggest

deficiency in its sales and cost databases other than the byproduct

concern. See Advance Draft Remand Comments at 3-6 (RCD 1-5; RPD 1)

(rejected), Appx1439-1441.

        Yet, rather than actually accept and review this revised database

to determine the feasibility of applying partial AFA, Commerce simply

rejected the database outright as unsolicited new factual information.


                                      18

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88     Filed 07/30/21   Page 26 of 44




See CONNUM Rejection Letter at 1-2 (RPD 3), Appx1459-1460.4 This

was arbitrary and unreasonable, given that it could have resolved the

main remaining reporting deficiency in the data (i.e. CONNUMs), thus

rendering the sales and cost data at least partially usable. See Advance

Draft Remand Comments at 3-5 (RCD 1-5; RPD 1) (rejected), Appx1439-

1441.

                2.    Substantial Evidence does not support Commerce’s
                      decision to use total AFA based on Customer
                      Relationships and Labor FOPs

        Commerce also relied upon other purported deficiencies in HVG’s

data to support its use of total AFA. But these other deficiencies are

similarly unavailing, and otherwise do not support its use of total AFA.

This includes, for example, purported mis-reported “labor” FOPs and

certain documents relating to customer relationships. See Final

Remand at 14-17.

        With regard to labor, Commerce cites HVG’s misreported labor

amounts as a factor supporting its use of total AFA. See Final Remand



4 Moreover, HVG believes its resubmitted Section C database was not unsolicited
new factual information. As noted in HVG’s Advance Draft Remand Comments,
HVG provided the updated Section C database using only existing record
information. See Advance Draft Remand Comments at 4 (RCD 1-5; RPD 1)
(rejected), Appx1440.

                                       19

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 27 of 44




at 4, 7, and 14-16. HVG again continues to believe it accurately and

reasonably reported its labor hours. HVG acknowledges that Commerce

disagrees, and the Court has upheld Commerce’s findings on this point.

See Slip Op. at 80-81. Yet, as HVG pointed out in Draft Remand

Comments, labor accounts for an extremely small portion of total costs

and Commerce should not rely on any such discrepancies to resort to

total AFA. Draft Remand Comments at 8-9 (RPD 7), Appx1489-1490.

Commerce can cure HVG’s purported labor deficiencies by simply

assuming an 8-hour day (as is typical for NME cases 5) times whatever

adverse labor rate the Department believes is reasonable. Id.

        With regard to customer relationships, Commerce simply asserts

without actual evidence that HVG’s “other failures relating to

interactions with its customers such as the failure to retain emails with

its customers and discarded purchase orders” otherwise render the US

sales data unusable. See Final Remand at 15. Commerce asserts that

such missing information about source documents “prevent{s}

verification of the terms of sale and the degree of involvement of HVG’s


5See e.g., AD NME Methodologies in NME Economies: Valuing Labor, 76 Fed. Reg.
36092, 36094 (June 21, 2011).


                                     20

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 28 of 44




customers and its ultimate downstream customers in the sales process.”

Id.

        Again, Commerce overplays its hand and exaggerates the level

and severity of any purported deficiencies remaining in the databases.

First of all, the entire discussion and reliance on the status of “customer

relationships” is inextricably entwined with the customer

questionnaires, which Commerce has already said it was not relying

upon for its total AFA call. See id. at 18. Second, Commerce did in fact

independently verify most aspects of the sales databases and total sales

during verification, using other records and source documents (i.e.,

including invoices, accounting records, financial statements, etc.). See

Verification of the Sales and Factors of Production Response of Agifish

and HVG (April 2, 2019) (“HVG Verification Report”) at 10-17 (CD 544;

PD 529), Appx1407-1414. Importantly, Commerce verified and

reconciled the “total quantity and value” of all U.S. sales to HVG’s sales

ledgers, the general ledger, and the income statement of its audited

financial statements. See id. at 10-12. Commerce also verified the

overall “completeness” of HVG’s U.S. sales and it “found no

discrepancies.” See id. at 12-13.


                                     21

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 29 of 44




        Commerce has not considered or discussed such evidence in its

findings. As will be discussed in the next section below in more detail, it

is legal error for Commerce not to consider such contrary evidence that

otherwise “detracts” from its findings. See e.g. Gerald Metals, Inc. v.

United States, 132 F.3d 716, 720 (Fed. Cir. 1997) (quoting Universal

Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)) (substantial evidence

must be viewed in context of the whole record including “whatever in

the record fairly detracts from its weight.”)

                3.    Commerce Failed to Consider all Contrary Record
                      Evidence.

        While Commerce has concluded that HVG did not cooperate fully

to the best of its ability on some items (i.e., CONNUMS, labor,

production orders), it is clear that HVG did cooperate on many other

pieces of critical information. Importantly, the record shows that much

of this information provided by HVG was verified without discrepancy,

including many of the key pieces of information that Commerce now

claims support is decision to resort to total AFA.

        In its haste to apply total AFA, Commerce has not actually

considered and explained all of the relevant record evidence, including

that which fairly detracts from its decision. This was unlawful. As noted

                                       22

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 30 of 44




above, Commerce is required to consider (and explain as part of its

findings all evidence on the record, including that which detracts from

its decision. See e.g. id. Commerce failed to consider all such contrary

evidence in this case in determining whether total AFA was

appropriate. We discuss below several of the significant pieces of such

information that are contrary to Commerce’s findings.

        With regard to the discredited or missing production orders,

Commerce fails to mention that it verified HVG’s total production

amounts from other production documents. Importantly, HVG based its

reported costs on its Daily Production Reports, which tracked actual

production. See e.g., HVG Rule 56.2 Brief, ECF No. 38, at 29-30. The

Department verified the accuracy and thoroughness of HVG’s Daily

Production Reports, and how those reports were used to construct the

Master Files and FOP files. See id. See also HVG Verification Report

(CD 544; PD 529) at 24-25, Appx1421-1422, and Verification Exhibit

14A (CD 515; PD 527), Appx1230-1396. Thus, while HVG did not keep

production orders (which are used only for “planning” purposes), it did

keep other records documenting actual production. See HVG Rule 56.2

Brief, ECF No. 38, at 29-30. HVG also demonstrated that, contrary to


                                     23

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 31 of 44




Commerce’s claims, the discarded production orders did not contain

CONNUM information. See id. at 32-33. Commerce has ignored this

evidence in its zeal to apply total AFA.

        Further, HVG tied and verified the accuracy and completeness of

all production and consumption amounts in its Daily Production

Reports to its General Ledger and audited financial statements. See id.

at 20-25, and Verification Exhibit 13 (CD 514; PD 527) (cost

reconciliation), Appx1152-1228. Commerce reconciled HVG’s total costs

to accounting records and to total cost of goods sold. Id. at 20.

Commerce further tied the consumption and production amounts from

company records to the total amounts reported in the FOP Files. See id.

at 20-25. The Department reconciled all amounts to company records,

noting all amounts “agree.” Id. at 24-25. HVG further documented all

amounts “with appropriate back-up documentation.” Id. at 22.

        HVG also documented and verified many aspects of its

consumption of fish feed, and it did so with other documents apart from

the missing fish feed receipts. See id. at 23-24. This included

verification of monthly feed consumption amounts to the general ledger




                                     24

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 32 of 44




and payment records, and verification of monthly feed movement

reports. See id.

        Thus, HVG documented and verified a large portion of its

production and FOP information, including those items for which

certain source documents had been discarded. Commerce can therefore

reasonably rely on this information and apply partial facts available

(including a partial “adverse” inference) to whatever information is

missing or deemed unreliable.

        Second, with regard to is misreported CONNUMs, HVG believes

that its net weight “averaging” methodology was reasonable (and that

Commerce should use HVG’s net weights as reported). Nevertheless,

the Court upheld Commerce’s findings that HVG incorrectly reported

its net weights. See Slip Op. at 64-77. That said, Commerce can revise

HVG’s net weights consistent with HVG’s comments and the Court’s

holding. As noted earlier in these comments, HVG provided to the

Department well in advance of the remand a revised Section C database

incorporating the changes to the net weight field of the CONNUMs

consistent with the Court’s holding and consistent with the approach




                                     25

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 33 of 44




advocated by Commerce. See Advance Draft Remand Comments at 3-5

(RCD 1-5; RPD 1) (Rejected), Appx1439-1441.

        As HVG explained in submitting that revised database, HVG

meticulously revised the net weights for the CONNUMS in the U.S.

sales database to remove any “averaging” of the new weights, consistent

with Commerce’s proposed methodology. See id. And it had done so

using only existing information. See id. HVG also highlighted the

updated fields for transparency and convenience. See id. HVG did so to

assist Commerce’s efforts to use the revised Section C sales data for

purposes of applying partial AFA rather than total AFA.

        Yet, rather than consider this information, Commerce summarily

rejected it, as unsolicited new factual information. See CONNUM

Rejection Letter at 1-2 (RPD 3), Appx1459-1460. The Department

refused to accept this information, claiming it was untimely unsolicited

new factual information. See id at 1. Commerce was not legally

precluded from accepting this information. On remand, Commerce has

general authority to reopen the record on its own and it may do so even

without specific direction from the Court. See e.g., Shandong Rongxin




                                     26

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 34 of 44




Imp. & Exp. Co., Ltd. v. United States, 203 F. Supp. 3d 1327, 1338 (Ct.

Int’l Trade 2017).

        This is particularly true where, as here, the information

submitted was not actually “new” but was in fact pulled from

underlying data already on the record. See Advance Draft Remand

Comments at 4 (RCD 1-5; RPD 1) (Rejected), Appx1440.

        Commerce now summarily states that the databases are

“unusable”. Final Remand at 11. But, as noted above, Commerce has

not thoroughly demonstrated this nor has it reasonably tried to plug the

gaps using “partial facts available” to overcome data deficiencies so that

it may use the underlying data, as the Court instructed that it consider.

This is particularly true now that Commerce has abandoned two of the

justifications that were central to its decision to use total AFA in the

first place.

        Finally, as also noted above, Commerce verified and reconciled all

other critical aspects of HVG’s U.S. sales databases, including the “total

quantity and value” of such sales and the overall “completeness” of its

U.S. sales. See id. at 10-13. In Commerce’s own words, it “found no

discrepancies.” Id. at 13.


                                     27

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 35 of 44




                4.    Conclusion

        Thus, for all of these reasons, Commerce’s decision to apply total

AFA to HVG is arbitrary, unlawful, unsupported by substantial

evidence, and otherwise unreasonable. Importantly, Commerce has now

disregarded two of the most significant reasons justifying its decision to

use total AFA in the first place. This includes Commerce’s decision that

it “cannot use HVG’s Section C questionnaire responses to determine an

accurate and reliable dumping margin” due mostly to HVG’s purported

failure “to cooperate in responding to request for information with

respect to its relationship with its customers.” See Final Decision

Memo”) (PD 547) at 28-29, Appx1061-1062.

        It also includes Commerce’s decision that HVG did “not have a

reliable Section D database with which to calculate an accurate margin

for HVG” due in large part to Commerce’s finding that “the foundation

of {HVG’s} reporting is based on a mathematical impossibility” due to

improper byproduct reporting. Final Decision Memo (PD 547) at 35,

Appx1068.

        Both of these findings were central to Commerce’s decision that it

could not use HVG’s databases and that it was therefore appropriate to


                                      28

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 36 of 44




resort to total AFA. Commerce has now abandoned both of these

reasons as justification for using total AFA. As noted above in detail,

the remining justifications are not sufficient to support Commerce’s

decision to apply total AFA. Nor has Commerce reasonably sought to

use partial AFA under the relevant legal standards.

        Commerce has simply applied the highest AD rate of $3.87 per kg

(which is more than 100%) to penalize HVG. As discussed in the next

section of this brief, Commerce has harshly treated HVG as if it had

never responded at all to any of the questionnaires. This is arbitrary.

II.     COMMERCE SHOULD NOT APPLY A TOTAL AFA RATE
        OF $3.87 PER KG AND IT HAS OTHERWISE FAILED TO
        ADEQUATELY EXPLAIN OR JUSTIFY ITS DECISION

        Commerce continued to apply a highly punitive total AFA rate of

$3.87 per kg in the Final Remand, which is unchanged from the rate

used in the Final Results. See Final Remand at 19. Commerce’s decision

to do so is unsupported by substantial evidence, and otherwise not in

accordance with law. We discuss this below.

        As an initial matter, we note that Commerce’s decision on this

issue is only one paragraph long at the end of the remand. See id.

Commerce appears to have added this paragraph as a mere


                                     29

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88    Filed 07/30/21   Page 37 of 44




afterthought and without consideration of its new findings in its

remand. Indeed, Commerce now states only that it “continue{s} to find

that the $3.87/kg rate used in the Final Results is appropriate in light

of {its} findings outlined” earlier in its decision. See id.

        More to the point, Commerce fails to take due account of the

record evidence or the law. While Commerce has much discretion in

selecting and applying a total AFA rate, Commerce’s “discretion is not

without limits.” See BMW of North America LLC v. United States, 926

F.3d 1291, 1301 (Fed. Cir. 2019). See also Hyundai Steel Co. v. United

States, 319 F. Supp. 3d 1327, 1355 (Ct. Int’l Trade 2018) (Commerce’s

“discretion is not unbounded” in applying AFA).

        Further, the AFA statute requires that Commerce undertake an

appropriate “evaluation of the situation” justifying the use of this highly

punitive AD rate. See 19 U.S.C. § 1677e(d)(2). This statutory

requirement “contemplates a case-specific evaluation as part of

Commerce’s selection from among a range of rates.” See POSCO v.

United States, 296 F. Supp. 3d 1320, 1349 (Ct. Int’l Trade 2018)

(emphasis added).




                                      30

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 38 of 44




        The Court in POSCO emphasized further that “clearly some

additional evaluation is required beyond that which justified the adverse

inference.” Id. (emphasis added). Commerce itself recognizes in its Final

Remand that this evaluation requirement means that Commerce must

“review the record to determine if there {is} something inappropriate or

unreasonable” about selecting the highest rate. See Final Remand at

28.

         Commerce has not complied with these requirements. Commerce

has selected the “highest margin” from a previous segment of this

proceeding simply because it was the highest margin. See Final

Decision Memo at 37 (PD 547), Appx1070. Commerce has not bothered

to look at any other rates for possible use as the AFA rate, and it

certainly never looked at “a range of rates” as the POSCO Court

suggests the statute contemplates. See Posco, 296 F. Supp. 3d at 1349.

Nor has Commerce undertaken an “additional evaluation … beyond

that which justified the adverse inference.” See id.

         Commerce’s sole justification for selecting this highest rate is

that Commerce determined “application of total AFA to HVG is

warranted” and that “HVG failed to correct its deficiencies” and it


                                      31

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 39 of 44




“otherwise did not act to the best of its ability.” See Final Remand at 28-

29. But these are the exact same findings Commerce used to justify

total AFA in the first place. Commerce then simply states, without

analysis, that “there is no record evidence which undermines the

reasonableness of the use of that rate in this case.” Id. at 29.

       Commerce’s analysis is unsupported by substantial evidence and

otherwise deficient for many reasons. First of all, Commerce’s analysis

is backwards. Commerce first reaches the conclusion it seeks (i.e.,

highest rate), and then proclaims there is “no record evidence” to

undermine its decision. See id. Commerce should have first reviewed

the evidence in light of the various “range of rates” it should have

considered for this purpose, and then selected the most appropriate

rate. Commerce failed to review the evidence and it failed to look at any

other rates.

       Moreover, Commerce ignored substantial “case-specific” record

evidence suggesting that such a highly punitive rate was neither

appropriate nor reasonable under the facts of this case. Indeed, HVG

provided a massive amount of information in this case, including

responding to no less than nine lengthy questionnaires and


                                     32

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 40 of 44




supplemental questionnaires, and it provided “thousands of pages of

documents, narratives, and exhibits during the course of this

proceeding.” See HVG Rule 56.2 Brief, ECF No. 38, at 17. HVG also

provided “thousands of pages of more documents” during a 10-day

verification. Id. HVG did not refuse to cooperate. While Commerce

believes HVG has not cooperated to the best of its ability (a fact HVG

disputes), HVG did nevertheless cooperate.

       As noted earlier in this brief, HVG did not simply refuse to respond

at all to the questionnaires. HVG responded and cooperated. Yet,

Commerce has, in effect, treated HVG as if it had done nothing at all in

this case. That is arbitrary and unreasonable.

        Commerce should have considered these facts in selecting from

among the most appropriate AFA rate, along with all of HVG’s efforts in

providing lengthy and timely submissions and its efforts to undertake a

lengthy and grueling verification. Doing so would further the notion

that AFA is not intended to be “punitive”. See BMW of North America

LLC v. United States, 926 F.3d 1291, 1301 (Fed. Cir. 2019). The point of

AFA is to “deter non-compliance.” Id.




                                     33

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 41 of 44




        Commerce has applied this very high rate of $3.87 per kg

(equivalent to about 100%) simply because (1) it determined that AFA is

appropriate in this case and (2) because this is the highest calculated

rate from any prior segment of the proceeding. Commerce appears to

have conflated (or confused) the “evaluation” requirement with the

“corroboration” requirement. The two are not the same. And while

Commerce need not corroborate the rate it selects, it must still evaluate

whether that rate is the most appropriate rate (as compared to other

rates) and whether it is otherwise appropriate and reasonable under the

circumstances, as opposed to some other rates. See 19 U.S.C. §

1677e(d)(2).

        This is particularly true for HVG now that Commerce is no longer

relying on 2 of the 4 reasons it originally relied upon to apply total AFA

to HVG. Certainly, the fact that Commerce has changed the basis of its

reason for using total AFA merits at least a reconsideration of the AFA

rate that it is applying.




                                     34

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 42 of 44




III. CONCLUSION

        Thus, for these reasons, we respectfully request that the Court

remand the case back to Commerce for reconsideration again consistent

with the arguments in this brief.

                                    Respectfully submitted,

                                    /s/ Robert L. LaFrankie
                                    Robert L. LaFrankie

                                    Crowell & Moring LLP
                                    1001 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    Tel: (202) 624-2500
                                    Email: rlafrankie@crowell.com

                                    Counsel to Plaintiffs Hung Vuong
                                    Group




                                     35

DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88       Filed 07/30/21   Page 43 of 44




       UNITED STATES COURT OF INTERNATIONAL TRADE
        BEFORE: HONORABLE M. MILLER BAKER, JUDGE


     HUNG VUONG CORPORATION, et al.

                      Plaintiffs,
                                    v.

     UNITED STATES,                                   Court No. 19-00055

                      Defendant,

                                    and

     CATFISH FARMERS OF AMERICA, et
     al.

                      Defendant-Intervenors.

                        CERTIFICATE OF COMPLIANCE

        Pursuant to U.S. Court of International Trade Rule 2(b)(2) of the

Court’s Standard Chambers Procedures, undersigned counsel for

Plaintiff IDI, certifies this brief complies with the Court’s type-volume

limitation rules. This brief contains no more than 6507 words and

therefore does not exceed 10,000 words. This brief also complies with all

typeface requirements.

                                               Respectfully submitted,

                                               /s/ Robert L. LaFrankie
                                               Robert L. LaFrankie



DCACTIVE-62359942.1
        Case 1:19-cv-00055-MMB Document 88   Filed 07/30/21   Page 44 of 44




                                         Counsel to Plaintiffs, Hung
                                         Vuong Corporation




DCACTIVE-62359942.1
